DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 17 September 2021 has been entered. Claims 1-20 remain pending in the application. 


	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz et al (US 2013/0138885 A1) hereinafter referred to as Kurtz.

	Regarding claim 15, Kurtz teaches A system for reducing lock contention in a data storage system, the system comprising:
a data storage system comprising a first processor core, a second processor core, and a data storage resource (Kurtz Fig. 1 Processing Units 12 and Cache Sub-system 14; [0033] "Computer 10 generally includes one or more processing units 12 coupled to a memory subsystem that may further include a cache subsystem 14, memory 15, and main storage 16";  [0033] "Moreover, as will be discussed below, each processing unit 12 may include at least one processing core and at least one level of dedicated cache memory"), the data storage system configured to:
dispatch, on the first processor core, a task configured to acquire a lock on the data storage resource (Kurtz [0054] "The flowchart of FIG. 4 demonstrates a set of steps associated with a memory reference which may include enhanced status….On the other hand, if write access and therefore a lock on the data is required ("Yes" branch of decision block 208), then the reference must enter the queue and wait "Clear" status (block 210)"); 
determine locality of the first processor core with respect to the data storage resource (Kurtz [0047] "The affinity adjuster acts to address a problem when a reference is identified as having high latency (block 106)"; [0046] "Each memory reference can be assigned a score representing the latency associated with the reference (block 104). Methods for scoring latency are well-known in the art. Factors that can contribute to high latency include critical section conflicts arising from delays in accessing locked memory, cache misses when data is not found in the fastest caches, and non-local memory calls where data is located in a memory region associated with a processor or node from which is distant from the referencing process"), wherein locality of a processor core to the data storage resource is based at least partly on an efficiency with which the processor core can access the data storage resource (Kurtz [0046] "Each memory reference can be assigned a score representing the latency associated with the reference (block 104). Methods for scoring latency are well-known in the art. Factors that can contribute to high latency include critical section conflicts arising from delays in accessing locked memory, cache misses when data is not found in the fastest caches, and non-local memory calls where data is located in a memory region associated with a processor or node from which is distant from the referencing process"; each listed factor taught by Kurtz is a measure of operating speed, and thus efficiency, of the device);
re-dispatch the task on the second processor core in the event the second processor core is more local with respect to the data storage resource than the first processor core (Kurtz [0052] "If one or more processes other than the process identified with the high-latency non-local memory reference also represent significant traffic for the identified memory segment ("Yes" branch of decision block 110), then it may be appropriate to transfer one or more of the processes (block 114) rather than transferring the memory segment. By consolidating processes associated with long latency times onto the same node or otherwise in proximity, it may be possible to reduce latency as those processes reference the same memory segment").

Independent claims 1 and 8 have substantially the same scope and limitations as claim 15 as they are respectively the corresponding Method and Computer Program Product claims. Therefore, claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

The system of claim 15, wherein the first processor core is located on a first processor chip of the data storage system and the second processor core is located on a second processor chip of the data storage system (Kurtz Fig. 1 Processing Units 12 and Cache Sub-system 14; [0033] "Moreover, as will be discussed below, each processing unit 12 may include at least one processing core and at least one level of dedicated cache memory"; As can be seen in Fig. 1, each Processing Unit 12 is separate (each Unit 12 is a chip) each with one or more cores as noted in [0033]).

Dependent claims 2, 3, 9 and 10 have substantially the same scope and limitations as claim 16 as they are respectively the corresponding Method and Computer Program Product claims. Therefore, claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 17, Kurtz teaches The system of claim 15, wherein the storage resource is a memory (Kurtz Fig. 1 Processing Units 12 and Cache Sub-system 14; [0033] "The cache subsystem 14 may be comprised of dynamic random access memory ("DRAM"), static random access memory ("SRAM"), flash memory, and/or another digital or solid state storage medium that typically comprises one or more levels of data, instruction and/or combination caches, with certain caches serving the processing units 12 in a shared manner as is well known in the art").



Regarding claim 18, Kurtz teaches The system of claim 15, wherein re-dispatching the task on the second processor core comprises re-dispatching the task on the second processor core only if effort required to acquire the lock is above a selected threshold (Kurtz [0046] "Each memory reference can be assigned a score representing the latency associated with the reference (block 104)"; [0047] "The affinity adjuster acts to address a problem when a reference is identified as having high latency (block 106)"; the system only acts to transfer memory or processes if the latency is above a threshold).

Dependent claims 5 and 12 have substantially the same scope and limitations as claim 18 as they are respectively the corresponding Method and Computer Program Product claims. Therefore, claims 5 and 12 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 19, Kurtz teaches The system of claim 18, wherein the effort required is measured by at least one of a number of clock cycles needed to acquire the lock, a number of acquisition attempts needed to acquire the lock, and an amount of time needed to acquire the lock (Kurtz [0046] "Each memory reference can be assigned a score representing the latency associated with the reference (block 104). Methods for scoring latency are well-known in the art. Factors that can contribute to high latency include critical section conflicts arising from delays in accessing locked memory, cache misses when data is not found in the fastest caches, and non-local memory calls where data is located in a memory region associated with a processor or node from which is distant from the referencing process"; a delay in accessing the locked memory can be quantified by either an excessive number of clock cycles to acquire the lock, or the number of tries required to acquire the lock, or the overall time required to acquire the lock).

Dependent claims 6 and 13 have substantially the same scope and limitations as claim 19 as they are respectively the corresponding Method and Computer Program Product claims. Therefore, claims 6 and 13 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 20, Kurtz teaches The system of claim 15, wherein acquiring the lock on the data storage resource comprises acquiring the lock to access data on the data storage resource (Kurtz [0043] "In specific embodiments, a cache line is locked by setting a lock variable of the cache line to set value. When a critical section associated with that cache line is complete, the lock variable of that cache line is reverted to its original state (e.g., a clear value) and other requesters may contend to acquire a lock on that cache line. Thus, and in specific embodiments, an acquire operation and a release operation are paired to at least respectively lock and unlock a cache line during a critical section of execution").

Dependent claims 7 and 14 have substantially the same scope and limitations as claim 20 as they are respectively the corresponding Method and Computer Program Product claims. Therefore, claims 7 and 14 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./           Examiner, Art Unit 2132          

/DAVID YI/           Supervisory Patent Examiner, Art Unit 2132